Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  
Therefore, the “conductor tracks,” as in claim 1, line 7, must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered. The conductor tracks are evidently contiguous to the recited “pressure element” and its “cambered” surfaces, and are therefore integral to the device’s ostensibly novel structure.
Further, claim 7 recites the “cambered surface segment... [that] terminates with a spacing from an upper or lower end of the pressure element and transitions via a depression to the [cambered] surface segment” (i.e., the structure this intended to recite). This discussed at ¶ [0044] of the specification, but nowhere clearly shown in the drawings. 
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 3 and 5 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 2, 6 and 9 of copending Application No. 16/945,097 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the “spring segments which protrude by... bending from a plane of the sheet metal strip”(of ‘097, Exr’s emphasis) meet “cambered surface” segments limitation as recited in instant claim 1, the respective “heating devices,” as recited, being otherwise equivalent.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.


Claim Rejections - 35 USC § 112

	Claim 1, at lines 6 & 10-12, recites “a PTC heating element... in the receiving pocket,.. a pressure element... in the receiving pocket and which holds heat extraction surfaces of the PTC element abutted against oppositely disposed inner surfaces of the receiving pocket,” which appears mistaken. Firstly, the “heat extraction surfaces of the PTC element” lacks an adequate antecedent basis for the “heat extraction surfaces,” and “the PTC element” should be “the PTC heating element.”  Secondly, because the pressure element is wedged between the PTC heating element (presumably against the insulating layer 36 outside of the contact plate 30 on one of its two major heat extraction faces), and one of the inner surfaces of the receiving pocket, this heat extraction surface cannot be “abutted against [one of the] oppositely disposed inner surfaces of the receiving pocket,” as claimed, rendering the claim indefinite.
	Claim 6 recites “one of the inner surfaces of the pressure element projects toward the pressure element” (Exr’s emphasis), which is evidently mistaken.
	Claim 7 recites, at line 3, “the surface segment,” which, lacking an antecedent basis, should evidently instead be “the cambered surface segment.” Moreover, in lines 1-3, “the cambered surface segment... terminates with a spacing from an upper or lower end of the pressure element and transitions via a depression to the [cambered] surface segment” (Exr’s emphasis) is evidently also mistaken.
Claim Rejections - 35 USC § 102

A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 2 and 9 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by US PGPub. 2021/0037615 to Walz et al (Walz).
	Referring to Figures 1-3 & 6, and ¶¶ [0030] - [0033],  Walz discloses the invention substantially as claimed, including a “receiving pocket” 24, a “PTC heating element [18] received in the receiving pocket [24]... and a pressure element [2]... in the receiving pocket [24]... wherein the pressure element [2] comprises at least one cambered surface segment [6] projecting... toward the inner surface of the receiving pocket [24] and/or... toward the PTC heating element [18].”
	As recited in claim 2, “cambered surface segment[s 6 are]... provided on opposite sides of the pressure element [2]” (see esp. Figs. 1 & 3, ¶ [0031]).
	As recited in claim 9, “the receiving pocket [24] tapers towards a lower, closed end, thereof” (¶ [0005]).
	Allowable Subject Matter
Claims 4, 7 and 8 would appear to be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Joseph M. Pelham whose telephone number is (571)272-4786. The examiner can normally be reached M-F 8am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ibrahime Abraham can be reached on (571) 270-5569. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Joseph M. Pelham/Primary Examiner, Art Unit 3761                                                                                                                                                                                                        11/4/21